DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Note that the conclusion of the following analysis is that the functional limitations identified below - detector, image stabilizer, and controller - do NOT invoke interpretation under 35 U.S.C. 112(f). This ‘Claim Interpretation’ section merely clarifies the record as to the Examiner’s treatment of these limitations. 
I.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitations, detector, image stabilizer, and controller, of claims 1,2,5,8, and 9 do NOT invoke 35 U.S.C. 112(f)
Claims 1 and 9 both recite “a detector configured to an angular shake of the lens apparatus,” and “an image stabilizer configured to provide image stabilization….” Claims 1,2,5,8, and 9 recite a “controller [that performs the associated claimed functions].” These limitations satisfy prongs (A) and (B) above because they use the generic placeholders, detector, stabilizer, and controller, followed by the transition phrase, configured to, linking the generic placeholders to their respective functions. However, they each fail to satisfy prong (C) because the specification and drawings inform one of ordinary skill in the art that these claimed elements denote structure. Therefore, the limitations will not be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the detector, stabilizer, and controller as to affirm the presumption that they should not be treated in accordance with 35 U.S.C. 112(f). Specifically, Figs. 2 and 3 illustrate block diagrams of an image pickup system with a lens apparatus with connectional details between the detector (‘205’), image stabilizer (‘206’), and controller (‘204’). Moreover, Figs. 4 and 5 illustrate internal components of the controller. Also, the specification describes how each of the detector, stabilizer, and controller operate with each other and other components of the image pickup system to accomplish the system’s functions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, the claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable scope of “storage medium” recited in the preamble of claim 11 encompasses a signal, which the Office recognizes as non-statutory subject matter.
According to MPEP 2106.03 (II), “[a] claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” 2106.03 (II) continues, “[f]or example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134.” 
In claim 11, “storage medium” has not been qualified as being non-transitory in claim. The Examiner notes p. 17, para. [0054] of the specification which states that the storage medium “may also be referred to more fully as a ‘non-transitory computer-readable storage medium’….” However, this passage fails to disavow non-statutory, transitory forms of media from the scope of claim 11. MPEP 2111.01 (IV), (B) discusses disavowal of claim scope, stating “[d]isavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable.” The Examiner submits that Applicant’s statement of “may” in reference to a non-transitory form of storage media does not clearly disavowal transitory forms of media from the scope of claim 11. Furthermore, later in para. [0054], the specification states that computer-readable instructions (corresponding to the claimed “program”) may be provided via a network. Thus, the Examiner submits the specification supports the notion of transitory media storing the program. Finally, although the specification draws a distinction between storage medium-provided instructions and network-provided instructions, the Examiner cannot read this distinction into claim 11. 








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,9,10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohishi (US 2021/0294181).
As to claim 9, Ohishi teaches an image pickup system (Fig. 1, camera system “1”) comprising: 
a lens apparatus (Fig. 1, interchangeable lens “3”); and 
an image pickup apparatus (Fig. 1, camera body “2”), 
wherein the lens apparatus is attachable to and detachable from an image pickup apparatus ([0022], lines 1-4), wherein the lens apparatus includes: 
a detector (Fig. 1, angular velocity sensor “390a”) configured to detect an angular shake of the lens apparatus ([0055], lines 1-5; {Angular velocity is angular deviation per unit time.}); 
an image stabilizer (Fig. 1, lens drive unit “370b”) configured to provide an image stabilization by driving part of an imaging optical system (Fig. 1, blurring correction lens “361b”) in the lens apparatus ([0052], lines 1-6); and 
a controller (Fig. 1, control unit “330”) configured to calculate a driving amount (Fig. 6, “LC1”; [0146]) using a rotation angle (Fig. 1, angular velocity signal “ω1” or “ω2”) based on an output of the detector ([0150], lines 4-6) and information for converting the rotation angle into the driving amount (Fig. 1, cutoff frequency “fcω” and correction rate “Gω1” are used in the process of ultimately determined “LC1”), and 
wherein the controller changes the information based on the image pickup apparatus attached to the lens apparatus (Fig. 8; [0156]; {The cutoff frequency and first correction rate (information) are changed depending on the the body-side blurring state (basis for the change}.}).
The limitations of claim 1 are fully encompassed in claim 9. Therefore, claim 1 is rejected as detailed above in claim 9. 
As to claim 3, Ohishi teaches the lens apparatus according to claim 1, wherein the information includes a conversion coefficient to be multiplied by the rotation angle (Fig. 8, “Gω1”; [0151], lines 1-3).
Claim 10 is a method claim reciting steps substantially similar to the component functions of claim 1. Therefore, it is rejected as detailed above.
As Ohishi discloses the use of stored programs executable by a control unit to accomplish the lens-side functions ([0045]), the Examiner submits that this disclosure along with the portions of Ohishi cited in the rejection of claim 9 satisfy the limitations of claim 11. 

Allowable Subject Matter
Claims 2 and 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 2, Ohishi does not disclose and the Examiner has been unable to find a reference that discloses changing information for converting a rotation angle of an interchangeable lens to a lens drive amount based on the type of camera body attached to the lens. Ohishi’s change in information is based on the state of operation of the camera-body side, which the Examiner is unwilling to equate to a camera-body type. As to claim 4, the Examiner submits that the body-side blurring states detailed in Fig. 7 can be interpreted as implying some degree of lens sensitivity for which a cutoff frequency and correction rate are chosen (see Ohishi, [0138]). However, these states are not changed by the lens-side control unit. Rather, they are imported by the camera body and used to change the cutoff frequency and correction rate. As to claim 5, Ohishi does not disclose and the Examiner has been unable to find a reference that discloses changing information for converting a rotation angle of an interchangeable lens to a lens drive amount based on whether the camera body attached to the lens has translation image-stabilizing capability. The camera body of Ohishi has translational shake capability, but this does not ultimately dictate how the lens chooses the cutoff frequency and correction rate. Claims 6-8 are allowable because they depend on claim 5.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure. Shingu (WO 2020/095623) discloses choosing one of an interchangeable lens and attached camera body to perform image stabilization based on correction capability. However, the reference’s publication date does not predate the effective filing date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/3/2022